Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 Jan 2022 have been fully considered but they are not persuasive or moot in view of new grounds of rejection. 
Applicant has argued that Kovacevic would provide no motivation for measuring a mass flow rate of powder to verify the compositional ratio of the powder because the powder is not produced by a mixture of powder constituents. 
Kovacevic teaches the mixing of a plurality of powders to create a powder mixture for a functionally gradient part (col. 9 ll. 39-47). 
Applicant has also argued that Kovacevic also does not disclose or suggest any way to verify the composition of the powder. 
Kovacevic teaches that an optical electronic system 200 may be used to detect the densities of powders flowing through and the optical electronic system 200 may be used to determine the mass feeding rate of the powder based on both (i) the volumetric feeding rate of the powder and (ii) known or predetermined properties of the powder (col. 8 ll. 3-59). 
Applicant has argued Kovacevic does not disclose or suggest that the powder is produced by a measured mass of each one of a plurality of powder constituents.
Kovacevic teaches that a scale or strain gauge may be used to measure the amount of powder that is dispensed from each hopper (col. 7 l. 63 to col. 8 l. 2; col. 8 ll. 54-59). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 1-4, 6, 8-15, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitani et al. (US 20160074938 A1, hereinafter “Kitani”) in view of Kovacevic et al. (US 7045738 B1, hereinafter “Kovacevic”). 

Regarding claims 1, 11, and 26 Kitani teaches measuring a first metal powder and a second metal powder (see Fig. 2A) to deposit a predetermined ratio of powders (see Fig. 1 showing the gradient) based upon the volume required for a portion of the article ([0041]). The appropriate mixture of powders are solidified by a laser unit in sequential layers (see Fig. 2a and [0037]). The appropriate amount of material dispensed from each hopper is varied through the volumetric mass flow rate from various screw extruders (see fig. 2a; [0041] teaches that the quantity of the metal powders disbursed based upon the volume of the portion they fill). Kitani also teaches that two, three, or many more different types of metal powders may be used to produce an article with a desired metal gradient ([0069]).  
Kitani fails to explicitly teach measuring the mass of each of the powder constituents. 
In the same field of endeavor Kovacevic teaches that the mass of powders from various hoppers may be measured via a scale (col. 7 l. 63 to col. 8 l. 2; col. 8 ll. 54-59) before they are mixed (col. 9 ll. 39-47) in order to create a "functionally gradient part" ("FGP") having varied chemical and/or mechanical properties at differing portions of part 102 (col. 6 ll. 47-54). Kovacevic also teaches measuring a mass flow rate of the powders to produce the desired ratio of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kitani and Kovacevic as they both teach a functionally gradient part that is produced via additive manufacturing. Substitution of parts with predictable results is prima facie obvious. See MPEP 2143. Kovacevic teaches that the properties of the dispensed powder may be used to determine a mass and/or volumetric feeding rate (col. 7 ll. 23-48). Thus, Kitani could easily determine a mass feeding rate merely by converting from the volume of material dispensed to the mass of material dispensed, as both indicate the amount of material dispensed. Further, Kovacevic explicitly teaches that a scale (col. 7 l. 63 to col. 8 l. 2; col. 8 ll. 54-59) may also measure the mass of material dispensed in addition to measuring the flow rate (col. 7 ll. 23-48; Kovacevic refers to a “a mass and/or a volumetric feeding rate of the powder”). Therefore, a person having ordinary skill in the art before the effective filing date would have found such operations as obvious. 

Regarding claims 2-4, 6, 8-10, 14-15, 21-25, and 27 Kitani teaches modifying the compositional ratio of powders from layer to layer in order to produce a part that transitions in composition from one end to another through a plurality of layers (Fig. 1, [0023]), and that the amount of powder delivered is predetermined based upon the volume of the part layer being produced ([0041]). 

In the same field of endeavor Kovacevic teaches that the mass and/or the mass flow rate is measured before mixing (col. 9 ll. 39-47; see Fig. 3) or depositing the material (col. 9 ll. 39-47 teaches the powders are mixed before being sent to the nozzle in fig. 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kitani and Kovacevic as they both teach a functionally gradient part that is produced via additive manufacturing. Substitution of parts with predictable results is prima facie obvious. See MPEP 2143. Kovacevic teaches that the properties of the dispensed powder may be used to determine a mass and/or volumetric feeding rate (col. 7 ll. 23-48). Thus, Kitani could easily determine a mass feeding rate merely by converting from the volume of material dispensed to the mass of material dispensed, as both indicate the amount of material dispensed. Further, Kovacevic explicitly teaches that a scale (col. 7 l. 63 to col. 8 l. 2) may also measure the mass of material dispensed in addition to measuring the flow rate (col. 7 ll. 23-48; Kovacevic refers to a “a mass and/or a volumetric feeding rate of the powder”). Therefore, a person having ordinary skill in the art before the effective filing date would have found such operations as obvious. 

Regarding claims 12-13, Kitani teaches that its functional gradient may not be limited to a gradient from one of end of an object to another ([0023]), but that the gradient may be established according to the properties required for each portion ([0023]; [0042]; [0031]). Thus, it would have been obvious to form layers of the object concurrently or successively based upon the desired functional gradient for that portion of the article being spread, distributed, or applied. . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742